 

EXHIBITI 10.1

 

AMENDMENT NO. 1

 

to

 

EMPLOYMENT SERVICES AGREEMENT

 

AMENDMENT NO. 1 TO EMPLOYMENT SERVICES AGREEMENT dated as of March 10, 2014 (the
“Amendment”) by and between Gannon K. Giguiere (the “Executive”) and Eventure
Interactive, Inc. (the “Company”).

 

WHEREAS, the Company entered into an Employment Services Agreement with the
Executive as of November 21, 2012 (the “Employment Services Agreement”) pursuant
to which Executive serves as the Company’s Chief Executive Officer, Secretary
and Chairman; and

 

WHEREAS, Executive and the Company wish to modify certain arrangements under the
Employment Services Agreement in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Executive agree as follows:

 

1.             Section 1 of the Employment Services Agreement is amended to read
as follows:

 

“1.          Employment Period. The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date as set forth on Schedule A hereto.
Thereafter, the Employment Period shall automatically renew for successive
periods of three (3) years each, unless either party shall have given to the
other at least thirty (30) days’ prior written notice of their intention not to
renew the Executive’s employment prior to the end of the Employment Period or
the then applicable renewal term, as the case may be. In any event, the
Employment Period may be terminated as provided herein.”

 

2.             Section 4 of Schedule A of the Employment Services Agreement is
amended to read as follows:

 

“4.          Annual Bonus (paid quarterly): 100% of Base Salary, paid quarterly
upon achievement of Milestones set by the Board of Directors during each year of
the Employment Period.”

 

3.             Executive shall be entitled to receive 1,300,000 shares of the
Company’s restricted common stock upon execution of this Amendment.

 

 

 

 

4.              300,000 of the ten year stock options with an exercise price of
$0.50 per share which were issued to the Executive as of January 2, 2013 shall
be cancelled upon exercise of the Amendment.

 

5.             No Further Changes.  Until the resignation of Executive, all
other terms of the Employment Services Agreement shall continue with full force
and effect.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

EXECUTIVE:   COMPANY:       /s/ Gannon K. Giguiere   By: /s/ Alan Johnson Gannon
K. Giguiere   Name:  Alan Johnson     Title:  President

 

 

